Case 1:18-cv-00966-CFC-CJB Document 131 Filed 04/10/19 Page 1 of 2 PageID #: 3076


                         MORRIS, NICHOLS, ARSHT              &   TUNNELL      LLP

                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                             (302) 658-9200
                                          (302) 658-3989 FAX
  JACK B. BLUMENFELD
  (302) 351-9291
  (302) 425-3012 FAX
  jblumenfeld@mnat.com


                                            April 10, 2019

  The Honorable Colm F. Connolly                                        VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      VLSI Technology LLC v. Intel Corporation,
                    C.A. No. 18-966 (CFC)

  Dear Judge Connolly:

                  I write on behalf of Intel to respond to VLSI’s April 8, 2019 letter, which purports
  to “advise the Court about an important development following the Wednesday, April 3, 2019
  hearing in this matter,” namely the number of proposed terms for claim construction.

                 This is hardly an “important development.” The Court advised the parties at the
  hearing that ten terms are “the norm” for the Markman hearing (4/3/19 Hearing Tr. at 25-26).
  Working within that framework, Intel proposed nine terms, and VLSI proposed four. That the
  parties followed the Court’s direction should not be surprising.

                 VLSI’s suggestion that, given the number of terms proposed for construction,
  narrowing the case at this time would not conserve judicial resources is simply a non sequitur.
  First and foremost, VLSI ignores the many burdens beyond claim construction that its assertion
  of a massive number of claims—eighty-two—across five patents will continue to impose on the
  Court and Intel—including but not limited to more document production, more depositions, more
  expert discovery, summary judgment, and the likelihood of more disputes requiring the Court’s
  intervention. Second, absent claim narrowing, the Court may well end up devoting time and
  resources to construing terms in claims that are ultimately dropped. Finally, if the number of
  asserted claims is not reduced, there may well need to be additional claim construction in the
  future because VLSI’s present position that various terms should simply be accorded their “plain
  meaning” may mask what will ultimately emerge as a claim construction dispute.
Case 1:18-cv-00966-CFC-CJB Document 131 Filed 04/10/19 Page 2 of 2 PageID #: 3077

  The Honorable Colm F. Connolly
  April 10, 2019
  Page 2


                For the reasons stated by Intel at the April 3, 2019 hearing, the time has come for
  VLSI to narrow its asserted claims.

                                              Respectfully,

                                              /s/ Jack B. Blumenfeld

                                              Jack B. Blumenfeld (#1014)

  cc:    All Counsel of Record (Via Electronic Mail)
